                 IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


ALI EDWARDS,

            Plaintiff,

v.                                            Civil Action No. 5:18CV56
                                                                (STAMP)
UNITED STATES OF AMERICA,

            Defendant.


                      MEMORANDUM OPINION AND ORDER
                   AFFIRMING AND ADOPTING REPORT AND
                  RECOMMENDATION OF MAGISTRATE JUDGE

                            I.   Background

     The pro se1 plaintiff is currently incarcerated at FCI Gilmer,

where he is serving a sentence imposed by the United States

District Court for the Northern District of West Virginia. ECF No.

1 at 1-2.      The plaintiff filed a claim under the Federal Tort

Claims Act (“FTCA”), in which he alleges a violation of the Eighth

Amendment of the United States Constitution.        Plaintiff contends

that he was sprayed with oleoresin capsicum (“pepper spray”) when

guards acted to gain control of an altercation between inmates at

8:00 a.m. and was “left untreated by staff until 10:11 a.m.,

causing a chemical reaction and damage to his skin.”         ECF No. 1

at 6.    Plaintiff’s complaint also states that he was “subject to

unreasonable restraint” and had a “toxic substance sprayed on him,



     1
      “Pro se” describes a person who represents himself in a court
proceeding without the assistance of a lawyer.         Black’s Law
Dictionary 1416 (10th ed. 2014).
as a result of the staff of FCI Gilmer’s procedures and processes

during an incident.”         ECF No. 1 at 7.    The plaintiff brings this

suit against the government, as represented by the Federal Bureau

of Prisons (“BOP”), along with three individual employees at FCI

Gilmer.    Id. at 6.   Plaintiff seeks “all relief available under the

law, including $8,000 for damages as well as any other appropriate

relief.”    ECF No. 1-1 at 7.

     The government filed a motion to dismiss and a memorandum in

support of its motion to dismiss.              ECF Nos. 21 and 22.         The

government requests that the plaintiff’s complaint be dismissed

because plaintiff has “fundamentally failed to present a cognizable

legal claim.”        ECF No. 21 at 1.        The government contends that

plaintiff inserted himself into a fight between two other inmates

at 8:40 a.m., when he “ran between the staff members and hit one of

the fighting inmates.”         ECF No. 22 at 1.        The government states

that FCI Gilmer staff used pepper spray to gain control of the

plaintiff,     who     was    photographed     after     the   incident,   at

approximately 8:40 a.m.          Id.   The government reports that the

plaintiff was decontaminated “without delay” and that the plaintiff

denied any injury when he was evaluated after the decontamination

at 10:00 a.m.    FCI Gilmer medical staff allege that they observed

no injuries at the time of evaluation.          Id. at 2.

     The government asserts that this Court should dismiss the

plaintiff’s complaint for various reasons. ECF No. 22. First, the


                                       2
government asserts that this Court should dismiss the complaint as

unsubstantiated and unsupported.              Id. at 3-4.     In support of this

argument, the government alleges that during the evaluation, the

plaintiff said that he had no injuries, directly contradicting his

claim that he suffered an injury.             Id.   Additionally, according to

the government, a photograph of the plaintiff “after the alleged

assault   and    use    of    pepper    spray   demonstrates     no   discernible

injuries.”      Id.    Second, the government indicates that the FTCA is

a narrowly tailored exception to the fundamental rule that the

government cannot be sued.             Third, the government asserts that a

lawsuit against the United States is forever barred unless the

underlying      claim    is    timely    and    properly      presented   to    the

appropriate federal agency.             Specifically, the government states

that an FTCA lawsuit is only cognizable against the United States,

while a constitutional civil rights action is cognizable against

the alleged individual wrongdoer. Id. at 6. Fifth, the government

maintains    that       because   constitutional       tort     claims    are   not

cognizable in an FTCA claim and since the plaintiff argues that FCI

Gilmer staff violated his Eighth Amendment right to be free from

cruel and unusual punishment, the plaintiff’s claim cannot be

brought through this action.            Id. at 8.    Sixth, even though it was

not included in the plaintiff’s original claim, the government

notes that the plaintiff has failed to satisfy the requirements of




                                          3
medical negligence as stipulated by West Virginia Code § 55-7B-6

(2019).     Id. at 9.

      Plaintiff filed a motion for an extension of time to respond

to the government's motion to dismiss.                  ECF No. 28.           Plaintiff

attributed the need for an extension to an institutional lock-down

and a work schedule that did not allow him enough time in the

prison law library to complete his response.                    Id.       United States

Magistrate Judge James P. Mazzone granted the extension.                              ECF

No. 29.

      Plaintiff    then    filed     a   motion       titled    “Traverse       to    the

Defendant’s     Memorandum      in   Support    of     the     U.S.A.’s      Motion    to

Dismiss.”    ECF No. 33.       Plaintiff states that the timing of events

described by the government is inaccurate, maintaining that he was

pepper sprayed at 8:00 a.m. and not decontaminated until 10:00 a.m.

The plaintiff claims that “two hours does not represent immediately

or   ‘without   delay’    in    anyone’s      sense    of    time,”       stating    that

“because the plaintiff was involved in an incident, the collusion

of the medical staff and those in custody decided to punish him by

letting him suffer as the pepper spray burned him.”                       Id. at 2-3.

      Magistrate    Judge       Mazzone       then     entered        a    report     and

recommendation in which he recommended the case be dismissed with

prejudice for failure to state a claim for relief.                          ECF No. 40

at 11.




                                          4
       The plaintiff did not file any objections to the magistrate

judge’s report and recommendation.

       For the reasons that follow, this Court finds that the report

and recommendation of the magistrate judge should be adopted in its

entirety.

                           III.       Applicable Law

       Under 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de

novo review of any portion of the magistrate judge’s recommendation

to which objection is timely made.            Because the plaintiff did not

file    any   objections   to     the    report   and   recommendation,   the

magistrate judge’s findings and recommendations will be upheld

unless they are “clearly erroneous or contrary to law.”            28 U.S.C.

§ 636(b)(1)(A).

                                IV.     Discussion

       In his report and recommendation, the magistrate judge cites

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009), which states that

“only a complaint that states a plausible claim for relief survives

a motion to dismiss.”       Id. at 4.         Specifically, the magistrate

judge looks to United States v. Muniz, 374 U.S. 150 (1963), which

finds that an inmate “can sue under the [FTCA] [sic] to recover

damages from the United States Government for personal injuries

sustained during confinement in a federal prison, by reason of the

negligence of a government employee.”             Id. at 7.   The magistrate

judge views Muniz in conjunction with 28 U.S.C. § 1346 (b), which


                                          5
only authorizes lawsuits against the United States itself, not any

government employee or agency.       Id.

     Furthermore, the magistrate judge cites FDIC v. Myer, 510 U.S.

471, 477-79 (1994), which finds that a constitutional civil rights

claim is not cognizable in an FTCA lawsuit.           ECF No. 40 at 8.     The

magistrate judge notes that the plaintiff claims that “the core of

this lawsuit center[s], once again, on cruel and unusual punishment

in violation of the Eighth Amendment.”          Id.    The magistrate judge

further notes that in this case, the plaintiff chose to file an

FTCA claim, not a civil rights constitutional lawsuit.               Id.   The

magistrate judge concludes that “because the plaintiff alleges that

BOP staff violated his constitutional right to be free from cruel

and unusual punishment, he fails to state a valid claim for relief

under the FTCA.”   Id.

     The magistrate judge further states that even if plaintiff’s

claim could be construed as one of medical negligence, that this

civil action should still be dismissed because the plaintiff did

not specify any medical negligence or malpractice allegation in his

administrative   tort    claim,   nor    did   he    provide   the   screening

certificate of merit for the required expert testimony on the

adequacy of medical care.         Id. at 10.        Finally, the magistrate

judge states that the plaintiff has not provided any explanation as

to why he should not have to comply with the mandatory requirements

of medical negligence or malpractice claims.            Id. at 11.


                                     6
     For these reasons, the magistrate judge recommended that the

government’s motion to dismiss be granted and plaintiff’s complaint

be dismissed with prejudice for failure to state a claim for

relief.    Id.

     This    Court   finds   no     error   in   the   determinations   of   the

magistrate judge and thus upholds his recommendation.

                               V.    Conclusion

     Because the parties have not objected to the report and

recommendation of the magistrate judge, and because this Court

finds that the magistrate judge’s recommendation is not clearly

erroneous, the report and recommendation of the magistrate judge

(ECF No. 40) is hereby AFFIRMED and ADOPTED in its entirety.

Accordingly, the government’s motion to dismiss (ECF No. 21) is

GRANTED.

     It    is    further   ORDERED    that   this      case   be DISMISSED WITH

PREJUDICE and STRICKEN from the active docket of this Court.

     Finally, this Court finds that the petitioner was properly

advised by the magistrate judge that failure to timely object to

the report and recommendation in this action would result in a

waiver of appellate rights.          Because the petitioner has failed to

object, he has waived his right to seek appellate review of this

matter.     See Wright v. Collins, 766 F.2d 841, 844-45 (4th Cir.

1985).

     IT IS SO ORDERED.


                                        7
     The Clerk is DIRECTED to transmit a copy of this memorandum

opinion and order to counsel of record herein and to the pro se

petitioner by certified mail.    Pursuant to Federal Rule of Civil

Procedure 58, the Clerk is DIRECTED to enter judgment on this

matter.

     DATED:   July 2, 2019



                                /s/ Frederick P. Stamp, Jr.
                                FREDERICK P. STAMP, JR.
                                UNITED STATES DISTRICT JUDGE




                                  8
